Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered July 9, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence. There was ample evidence, including defendant’s salesmanlike conduct before and after the sale, to establish that defendant intentionally participated in the sale rather than that he merely advised the undercover officer where drugs could be purchased (see, People v Rivera, 241 AD2d 305). Concur—Sullivan, J. P., Rosenberger, Wallach, Rubin and Tom, JJ.